Title: From George Washington to Major General Benjamin Lincoln, 28 September 1779
From: Washington, George
To: Lincoln, Benjamin


        
          My Dear Sir,
          Head Quarters West Point Septr 28th 1779
        
        I received your letter of the 8th of July with that pleasure which we always experience in hearing from those for whom we have a real esteem—The details you give me of your attack upon Stono ferry are obliging and satisfactory; and “though all was not done which you wished” I have no doubt that the attempt had a good effect and at least accelerated the retreat of the Enemy—It did no discredit to our arms even by their accounts.
        I am chagrined at the delays which the intended succours from Virginia have met with—the more as by my last accounts they continued—I hope however they may still arrive in time to be useful—and that you may not be disappointed in your other expectations—Notwithstanding the embarrassed situation of the Enemy I am far from

being satisfied they will not make another & more vigorous effort to the Southward this campaign—They have very powerful motives to it: The full possession of Georgia and the acquisition of South Carolina would be a good counterpoise to their losses in the Islands: It would give credit to their cause in Europe, favor negotiations in the winter or help to gain friends for a further prosecution of the War: It would also open new sources of supplies, of which they now stand in need both on the Continent and in the West Indies, from the superiority in the English channel, which the junction of Spain must have produced and the restraint it will impose upon the exportations from England and Ireland.
        I see no better purpose to which they can apply their army in america. Inferior in naval force in the Islands, they cannot think of recovering those they have lost or acquiring others—To garrison and preserve the remainder seems to be all they can reasonably have in view—If they make a detachment of four or five thousand men in addition to the troops already there it will in my opinion be sufficient for this purpose—Then by evacuating Rhode Island they may spare three or four thousand more for operations in your quarter, and keep a garrison of nine or ten thousand men for the defence of New York and its dependencies, which from its particular shape and insular situation and the works they have raised and are raiseing, would be pretty well out of the reach of any enterprise on our part, without the co-operation of a fleet.
        The possibility of an aid of this kind will indeed be an objection to the measure I am supposing—and the ideas of the Enemy under their present discouragements may perhaps more naturally embrace plans of mere security than conquest—But upon the whole the probability of the latter is sufficiently great to require every precaution on our side—Southern operations appear to have been for some time past a favourite object in the British cabinet—The weakness of the Southern States affords a strong temptation—the advantages are important and inviting—and even the desperate aspect of their affairs itself may inspire a spirit of enterprise and teach the necessity of some bold stroke to counterballance their misfortunes and disgraces and to restore their reputation and influence.
        The inclosed extracts contain substantially the most authentic intelligence I have received of the Enemy’s motions and designs—You will perceive they are making large detachments and that the Southern States are spoken of as a principal object—The particular Corps too which are mentioned point that way: They would not seperate their Grenadiers and Light infantry but for some important coup de main; and this I imagine is the manner in which they would proceed against

Chs Town: Nor do I see where except with you they can intend to employ their cavalry—But there may be a mistake in this part of the intelligence from the difficulty of ascertaining corps with precision; and some movements among those which are specified may have occasioned a deception.
        A variety of correspondent accounts of late has led us to a belief that Count D’Estaing sailed from the Cape early in August, bound to some part of this Continent. From the direction he took when an American Vessel parted with him on the 23d August—Georgia or St Augustine or both were supposed to be his destination. If this were the case, you must have had knowledge of his operations long since; but a Vessel just arrived at the Eastward amuses us with a story of her having seen him in the latitude of Bermudas, where it is said he took the Captain of this Vessel on board as a Pilot—The period of time to which this event is referred is the 10th inst., but the Count has not yet made his appearance on the coast—Perhaps the winds which have been contrary have retarded him—Perhaps Halifax is the point to which his attention is directed—or perhaps the whole tale is a contrivance; though it comes to me with strong circumstances of probability.
        I have no doubt that you will make every exertion in your power to be prepared for the worst; and I hope you will be effectually seconded by the States immediately interested, and who alone are near enough to give you the necessary succour—It is to be lamented that the distance and other circumstances are insurmountable barriers to the support of any part of the troops here. With the truest esteem and regard I am Dr Sir Yr Most Obet, servt
        
          Go: Washington
        
      